Thayer, District Judge.
This is an appeal from an order granting and continuing a preliminary injunction. The same questions arise that have been folly considered and determined at the present session in the case of the same appellant against Gabriel L. Payne and Houston J. Payne. 49 Fed. Hep. 114. For the reasons stated in the opinion on file in the last-mentioned cause the order of injunction appealed from is vacated and annulled, the existing injunction is dissolved, and the cause is remanded to the lower court, with directions to take a bond with sufficient sureties from the appellant, in a sum not to exceed $2,500, conditioned that the appellant will pay such damages, if any, as the appellee may hereafter be adjudged to be entitled to by any court of competent jurisdiction, in consequence of the alleged additional servitude imposed, or threatened to be imposed, on the appellant’s right of way.